                                               Case 2:18-cv-09043-RGK-MRW Document 19 Filed 12/31/18 Page 1 of 25 Page ID #:410



                                                                        1 ATKINSON, ANDELSON, LOYA, RUUD & ROMO
                                                                          A Professional Law Corporation
                                                                        2 Scott K. Dauscher         State Bar No. 204105
                                                                             SDauscher@aalrr.com
                                                                        3 Amber S. Healy            State Bar No. 232730
                                                                             AHealy@aalrr.com
                                                                        4 David Kang                State Bar No. 303562
                                                                             David.Kang@aalrr.com
                                                                        5 12800 Center Court Drive South, Suite 300
                                                                          Cerritos, California 90703-9364
                                                                        6 Telephone: (562) 653-3200
                                                                          Fax: (562) 653-3333
                                                                        7
                                                                          Attorneys for Defendant ZOGSPORTS
                                                                        8 HOLDINGS LLC, erroneously sued as
                                                                          ZOGSPORTS
                                                                        9
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                       10                        UNITED STATES DISTRICT COURT
                                                                       11          CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
                           12800 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                       12 KEITH ERNST, ARTHUR                        Case No.    2:18-cv-09043-RGK
                                CERRITOS, CALIFORNIA 90703-9364




                                                                          OGANESYAN, and ALAN NAH,                   (MRWx)
                                  A PROFESSIONAL CORPORATION



                                   TELEPHONE: (562) 653-3200




                                                                       13 individually and on behalf of all others
                                      FAX: (562) 653-3333
                                        ATTORNEYS AT LAW




                                                                          similarly situated,                        DEFENDANT’S OPPOSITION TO
                                                                       14                                            PLAINTIFFS’ MOTION FOR
                                                                                              Plaintiffs,            LEAVE TO AMEND COMPLAINT
                                                                       15                                            PURSUANT TO FED. R. CIV.
                                                                          v.                                         PROC. R. 15(A)(2)
                                                                       16
                                                                          ZOGSPORTS, an unknown business             [DECLARATION OF AMBER S.
                                                                       17 entity; and DOES 1-50, Inclusive,          HEALY FILED CONCURRENTLY
                                                                                                                     HEREWITH]
                                                                       18                     Defendant.
                                                                                                                     Date:      January 22, 2019
                                                                       19                                            Time:      9:00 AM
                                                                                                                     Judge:     Hon. R. Gary Klausner
                                                                       20                                            Ctrm.:     850
                                                                       21                                            Removal Filed: October 22, 2018
                                                                                                                     Complaint Filed: September 20, 2018
                                                                       22                                            [Los Angeles County Superior Court]
                                                                       23
                                                                       24
                                                                       25
                                                                       26
                                                                       27
                                                                       28
                           016463.00008
                           22350165.1                                          DEFENDANT’S OPPOSITION TO PLAINTIFFS’ MOTION FOR LEAVE
                                                                                               TO AMEND COMPLAINT
                                               Case 2:18-cv-09043-RGK-MRW Document 19 Filed 12/31/18 Page 2 of 25 Page ID #:411



                                                                       1                                            TABLE OF CONTENTS
                                                                       2                                                                                                                          Page
                                                                       3 I.         INTRODUCTION ........................................................................................... 7
                                                                       4 II.        ARGUMENT .................................................................................................. 9
                                                                       5            A.       PLAINTIFFS’ MOTION MUST BE DENIED FOR FAILURE TO
                                                                                             COMPLY WITH LOCAL RULE 7-3 .................................................... 9
                                                                       6
                                                                                    B.       PLAINTIFFS’ MOTION MUST BE DENIED BECAUSE THE
                                                                       7                     PROPOSED AMENDMENT IS FUTILE, SUBJECT TO
                                                                                             DISMISSAL, AND WAS FILED IN BAD FAITH .............................. 12
                                                                       8
                                                                                             1.       Plaintiffs’ Proposed Amendment is Futile Because They
                                                                       9                              Failed to Exhaust Their Administrative Remedies................... 13
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                       10                    2.       Plaintiffs Have Failed to Sufficiently Plead Their Wage-
                                                                                                      Based Claims Such That Amendment Would be Futile ........... 14
                                                                       11
                                                                                                      Plaintiffs’ Sixth Cause of Action Fails to State a Claim
                           12800 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                                             3.
                                                                       12                             Rendering the Amendment Futile............................................. 16
                                CERRITOS, CALIFORNIA 90703-9364
                                  A PROFESSIONAL CORPORATION



                                   TELEPHONE: (562) 653-3200




                                                                       13                    4.       Plaintiffs Have Failed to Sufficiently Plead Joint
                                      FAX: (562) 653-3333
                                        ATTORNEYS AT LAW




                                                                                                      Employer/Alter Ego Liability Under State and Federal
                                                                       14                             Law ........................................................................................... 17
                                                                       15                    5.       Plaintiffs’ Labor Code Claims Under Section 558.1 are
                                                                                                      Inapplicable, Insufficiently Pled, and Subject to Dismissal. .... 20
                                                                       16
                                                                                             6.       Plaintiffs’ Counsel Has Engaged in Unprofessional and
                                                                       17                             Bad Faith Conduct .................................................................... 24
                                                                       18           C.       PLAINTIFFS’ MOTION MUST BE DENIED BECAUSE IT
                                                                                             WILL RESULT IN UNDUE PREJUDICE TO DEFENDANT ............ 24
                                                                       19
                                                                            III.    CONCLUSION ............................................................................................. 25
                                                                       20
                                                                       21
                                                                       22
                                                                       23
                                                                       24
                                                                       25
                                                                       26
                                                                       27
                                                                       28
                           016463.00008
                                                                                                            -2-
                           22350165.1                                              DEFENDANT’S OPPOSITION TO PLAINTIFFS’ MOTION FOR LEAVE
                                                                                                   TO AMEND COMPLAINT
                                               Case 2:18-cv-09043-RGK-MRW Document 19 Filed 12/31/18 Page 3 of 25 Page ID #:412



                                                                        1                                        TABLE OF AUTHORITIES
                                                                        2                                                                                                             Pages
                                                                        3 FEDERAL CASES
                                                                        4 Adedapoidle-Tyehimba v. Crunch, LLC
                                                                            2013 WL 4082137 (N.D. Cal. 2013) .................................................................... 21
                                                                        5
                                                                          Ashcroft v. Iqbal
                                                                        6   556 U.S. 662 (2009) ................................................................................. 15, 16, 18
                                                                        7 Bell Atlantic Corp. v. Twombly
                                                                             550 U.S. 544 (2007) ................................................................................. 15, 16, 18
                                                                        8
                                                                          Bohn v. Pharmavite, LLC
                                                                        9    2013 WL 4517173 (C.D. Cal. 2013) ................................................................ 9, 10
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                       10 Boucher v. Shaw
                                                                            572 F.3d 1087 (9th Cir. 2009) .............................................................................. 19
                                                                       11
                           12800 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                          Bush v. Vaco Tech. Services, LLC
                                                                       12   2018 WL 2047807 (N.D. Cal. 2018) .................................................................... 15
                                CERRITOS, CALIFORNIA 90703-9364
                                  A PROFESSIONAL CORPORATION



                                   TELEPHONE: (562) 653-3200




                                                                       13 Carrico v. City & County of San Francisco
                                      FAX: (562) 653-3333
                                        ATTORNEYS AT LAW




                                                                             656 F.3d 1002 (9th Cir. 2011) .............................................................................. 13
                                                                       14
                                                                          Cordell v. PICC Lines Plus LLC
                                                                       15    2016 WL 4702654 (N.D. Cal. 2016) .................................................................... 21
                                                                       16 Eminence Capital, LLC v. Aspeon, Inc.
                                                                             316 F.3d 1048 (9th Cir. 2003) .............................................................................. 25
                                                                       17
                                                                          Freeman v. Zillow, Inc.
                                                                       18    2015 WL 5179511 (C.D. Cal. 2015) .................................................................... 15
                                                                       19 Ghazali v. Moran
                                                                            46 F.3d 52 (9th Cir. 1995) ...................................................................................... 9
                                                                       20
                                                                          Guifu Li v. A Perfect Day Franchise, Inc.
                                                                       21   281 F.R.D. 373 (N.D. Cal. 2012) ......................................................................... 19
                                                                       22 Gunn v. Family Dollar Stores, Inc.
                                                                            2016 WL 7030363 (S.D. Cal. 2016) .................................................................... 14
                                                                       23
                                                                          HSBC Realty Credit Corp. (USA) v. O’Neill
                                                                       24   745 F.3d 564 (1st Cir. 2014) .................................................................... 14, 16, 18
                                                                       25 Johnson v. Serenity Transportation, Inc.
                                                                             141 F. Supp. 3d 974, 990 (N.D. Cal. 2015) ......................................................... 21
                                                                       26
                                                                          Lambert v. Ackerley
                                                                       27    180 F.3d 997 (9th Cir. 1999) ................................................................................ 20
                                                                       28
                           016463.00008
                                                                                                           -3-
                           22350165.1                                             DEFENDANT’S OPPOSITION TO PLAINTIFFS’ MOTION FOR LEAVE
                                                                                                  TO AMEND COMPLAINT
                                               Case 2:18-cv-09043-RGK-MRW Document 19 Filed 12/31/18 Page 4 of 25 Page ID #:413



                                                                        1                                       TABLE OF AUTHORITIES
                                                                                                                    (CONTINUED)
                                                                        2                                                                                                           Pages
                                                                        3 Landers v. Quality Commun., Inc.
                                                                             771 F.3d 638 (9th Cir. 2014) .......................................................................... 15, 16
                                                                        4
                                                                          Pisciotta v. Teledyne Industries, Inc.
                                                                        5    91 F.3d 1326 (9th Cir.1996) ................................................................................. 13
                                                                        6 Reiser v. Safeco Ins. Co. of Am.
                                                                             2012 WL 12878611 (C.D. Cal. 2012) .................................................................. 10
                                                                        7
                                                                          Roush v. MSI Inventory Service Corp.
                                                                        8    2018 WL 3637066 (E.D. Cal. 2018) .................................................................... 20
                                                                        9 Saul v. United States
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                             928 F.2d 829 (9th Cir. 1991) .......................................................................... 13, 16
                                                                       10
                                                                          Silva v. Di Vittorio
                                                                       11    658 F.3d 1090 (9th Cir. 2011) .............................................................................. 13
                           12800 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                       12 Singer v. Live Nation Worldwide, Inc.
                                CERRITOS, CALIFORNIA 90703-9364
                                  A PROFESSIONAL CORPORATION




                                                                             2012 WL 123146 (C.D. Cal. 2012) .......................................................... 10, 11, 24
                                   TELEPHONE: (562) 653-3200




                                                                       13
                                      FAX: (562) 653-3333
                                        ATTORNEYS AT LAW




                                                                          Tan v. GrubHub, Inc.
                                                                       14    171 F.Supp.3d 998, 1011 (N.D. Cal. 2016).......................................................... 14
                                                                       15 Universal Mortgage Co. v. Prudential Ins. Co.
                                                                            799 F.2d 458 (9th Cir.1986) ................................................................................. 16
                                                                       16
                                                                          W. Shoshone Nat’l Council v. Molini
                                                                       17   951 F.2d 200 (9th Cir. 1991) .......................................................................... 13, 24
                                                                       18 Woods v. City of San Diego
                                                                             678 F.3d 1075 (9th Cir. 2012) .............................................................................. 13
                                                                       19
                                                                          STATE CASES
                                                                       20
                                                                          Baize v. Estridge Companies
                                                                       21    142 Cal.App.4th 293 (2006) ................................................................................. 18
                                                                       22 Bradstreet v. Wong
                                                                             161 Cal.App.4th 1440 (2008) ............................................................................... 23
                                                                       23
                                                                          Caliber Bodyworks, Inc. v. Superior Court
                                                                       24    134 Cal.App.4th 365 (2005) ................................................................................. 14
                                                                       25 Futrell v. Payday California, Inc.
                                                                             190 Cal.App.4th 1419 (2011) ............................................................................... 19
                                                                       26
                                                                          Jones v. Gregory
                                                                       27    137 Cal.App.4th 798 (2006) ................................................................................. 23
                                                                       28
                           016463.00008
                                                                                                           -4-
                           22350165.1                                             DEFENDANT’S OPPOSITION TO PLAINTIFFS’ MOTION FOR LEAVE
                                                                                                  TO AMEND COMPLAINT
                                               Case 2:18-cv-09043-RGK-MRW Document 19 Filed 12/31/18 Page 5 of 25 Page ID #:414



                                                                        1                                        TABLE OF AUTHORITIES
                                                                                                                     (CONTINUED)
                                                                        2                                                                                                                Pages
                                                                        3 Lu v. Hawaiian Gardens Casino, Inc.
                                                                             50 Cal.4th 592 (2010) ............................................................................... 17, 21, 22
                                                                        4
                                                                          Martinez v. Combs
                                                                        5    49 Cal.4th 35 (2010) ............................................................................................. 19
                                                                        6 Moradi-Shalal v. Fireman’s Fund Ins. Cos.
                                                                            46 Cal.3d 287 (1988) ............................................................................................ 22
                                                                        7
                                                                          Noe v. Superior Court
                                                                        8   237 Cal.App.4th 316 (2015) ........................................................................... 16, 17
                                                                        9 Preston v. State Bd. of Equalization
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                             25 Cal.4th 197 (2001) ........................................................................................... 20
                                                                       10
                                                                          Reynolds v. Bement
                                                                       11    36 Cal.4th 1075 (2005) ................................................................................... 19, 23
                           12800 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                       12 Tapia v. Super. Ct.
                                CERRITOS, CALIFORNIA 90703-9364
                                  A PROFESSIONAL CORPORATION




                                                                            53 Cal.3d 282 (1991) ............................................................................................ 20
                                   TELEPHONE: (562) 653-3200




                                                                       13
                                      FAX: (562) 653-3333
                                        ATTORNEYS AT LAW




                                                                          Thurman v. Bayshore Transit Management, Inc.
                                                                       14   203 Cal.App.4th 1112 (2012) ............................................................................... 17
                                                                       15 FEDERAL CODES/STATUTES
                                                                       16 Federal Labor Standards Act ......................................................................... 15, 19, 21
                                                                       17 STATE CODES/STATUTES
                                                                       18 California Labor Code § 2698, et seq. ............................................................. 7, 13, 14
                                                                       19 California Labor Code § 226.8 ............................................................................ 16, 17
                                                                       20 California Labor Code § 558.1 ........................................................................... passim
                                                                       21 California Labor Code § 558.1(a).............................................................................. 22
                                                                       22 California Labor Code § 2699.3 ................................................................................ 13
                                                                       23 California Labor Code § 2699.3(a)(2)(A) ........................................................... 13, 14
                                                                       24 OTHER AUTHORITIES
                                                                       25 Cal. Assemb. Comm. on Labor & Emp’t., S.B. 588 (July 1, 2015) .............. 20, 22, 23
                                                                       26 Fed. R. Civ. Proc. Rule 8(a)(2) ...................................................................... 14, 16, 18
                                                                       27 Fed. R. Civ. Proc. Rule 12(b)(6).................................................................... 14, 18, 21
                                                                       28 Fed. R. Civ. Proc. Rule 15(a) .................................................................................... 25
                           016463.00008
                                                                                                                         -5-
                           22350165.1                                         DEFENDANT’S OPPOSITION TO PLAINTIFFS’ MOTION FOR LEAVE
                                                                                                      TO AMEND COMPLAINT
                                               Case 2:18-cv-09043-RGK-MRW Document 19 Filed 12/31/18 Page 6 of 25 Page ID #:415



                                                                       1                                         TABLE OF AUTHORITIES
                                                                                                                     (CONTINUED)
                                                                       2                                                                                                                  Pages
                                                                       3 Fed. R. Civ. Proc. Rule 15(a)(2) .................................................................................. 7
                                                                       4 Fed. R. Civ. Proc. Rule 30(b)(6)................................................................................ 12
                                                                       5 Local Rule 7-3 .................................................................................................... passim
                                                                       6
                                                                       7
                                                                       8
                                                                       9
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                       10
                                                                       11
                           12800 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                       12
                                CERRITOS, CALIFORNIA 90703-9364
                                  A PROFESSIONAL CORPORATION



                                   TELEPHONE: (562) 653-3200




                                                                       13
                                      FAX: (562) 653-3333
                                        ATTORNEYS AT LAW




                                                                       14
                                                                       15
                                                                       16
                                                                       17
                                                                       18
                                                                       19
                                                                       20
                                                                       21
                                                                       22
                                                                       23
                                                                       24
                                                                       25
                                                                       26
                                                                       27
                                                                       28
                           016463.00008
                                                                                                          -6-
                           22350165.1                                            DEFENDANT’S OPPOSITION TO PLAINTIFFS’ MOTION FOR LEAVE
                                                                                                 TO AMEND COMPLAINT
                                               Case 2:18-cv-09043-RGK-MRW Document 19 Filed 12/31/18 Page 7 of 25 Page ID #:416



                                                                        1                                   I. INTRODUCTION
                                                                        2        Defendant ZogSports Holdings, LLC (“ZogSports”) respectfully submits this
                                                                        3 Opposition to Plaintiffs Keith Ernst, Arthur Oganesyan, and Alan Nah’s
                                                                        4 (“Plaintiffs”) Motion for Leave to Amend Complaint Pursuant to Fed. R. Civ. Proc.
                                                                        5 Rule 15(a)(2).
                                                                        6        While Plaintiffs portray this case as a run-of-the-mill wage and hour putative
                                                                        7 class action, this case is far from typical and will likely be subject to summary
                                                                        8 disposition at an early stage. Plaintiffs – as well as their present counsel – were
                                                                        9 consumers that purchased goods/services from ZogSports.             Specifically, they
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                       10 registered and paid to participate in an adult recreational sports league organized by
                                                                       11 ZogSports. As part of their participation, Plaintiffs’ teams periodically volunteered
                           12800 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                       12 one of their players to officiate another game. Based on these facts, Plaintiffs claim
                                CERRITOS, CALIFORNIA 90703-9364
                                  A PROFESSIONAL CORPORATION



                                   TELEPHONE: (562) 653-3200




                                                                       13 that an employment relationship was formed between ZogSports and each consumer
                                      FAX: (562) 653-3333
                                        ATTORNEYS AT LAW




                                                                       14 that registered to play and participate in the league. There is no legal precedent for
                                                                       15 this claim, and its factual underpinning is equally specious.
                                                                       16        Plaintiffs now seek to amend their Complaint to add two individual
                                                                       17 defendants: ZogSports’s Chief Executive Officer (CEO) Robert Herzog, and Chief
                                                                       18 Operating Officer (COO) Michael Mortellaro. They do so without complying with
                                                                       19 Local Rule 7-3, which requires a meaningful discussion of the proposed motion with
                                                                       20 counsel. Further, they do so without having fully exhausted the administrative pre-
                                                                       21 requisites regarding their proposed amendment to add Mr. Herzog and Mr.
                                                                       22 Mortellaro to their cause of action under California Labor Code’s Private Attorneys
                                                                       23 General Act, Labor Code section 2698, et seq. (“PAGA”).
                                                                       24        They also seek an amendment without pleading any relevant law or facts in
                                                                       25 support of their new allegations, in violation of federal pleading standards, rendering
                                                                       26 the proposed amendment both procedurally defective and substantively futile.
                                                                       27 Finally, they do so while engaging in unprofessional and bad faith conduct, forcing
                                                                       28 ZogSports’s primary counsel to oppose this motion on the Monday immediately
                           016463.00008
                                                                                                              -7-
                           22350165.1                                        DEFENDANT’S OPPOSITION TO PLAINTIFFS’ MOTION FOR LEAVE
                                                                                                   TO AMEND COMPLAINT
                                               Case 2:18-cv-09043-RGK-MRW Document 19 Filed 12/31/18 Page 8 of 25 Page ID #:417



                                                                        1 following a shortened holiday week during which she was out of the office on a
                                                                        2 scheduled vacation – a fact that was previously communicated to Plaintiffs’ counsel.
                                                                        3 Plaintiffs’ counsel decided to take advantage of ZogSports’s counsel’s absence by
                                                                        4 filing this motion, as well as a separate ex parte application for relief on a discovery
                                                                        5 issue, which was summarily denied by Magistrate Judge Wilner based in part on the
                                                                        6 failure of Plaintiffs’ counsel to sufficiently meet and confer. Dkt. No. 18.
                                                                        7          Plaintiffs’ proposed amendment will prejudice ZogSports, which has already
                                                                        8 incurred significant expense in defending against this utterly frivolous suit and
                                                                        9 should not be compelled to spend additional money challenging Plaintiffs’ improper
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                       10 and deficient pleading. Indeed, while Plaintiffs attempt to frame this case as an
                                                                       11 employment lawsuit, there was never an employment relationship between Plaintiffs
                           12800 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                       12 and ZogSports. Nor was there a reasonable expectation by Plaintiffs, or any other
                                CERRITOS, CALIFORNIA 90703-9364
                                  A PROFESSIONAL CORPORATION



                                   TELEPHONE: (562) 653-3200




                                                                       13 consumer-participants of ZogSports, that through their purchase of goods/services
                                      FAX: (562) 653-3333
                                        ATTORNEYS AT LAW




                                                                       14 from ZogSports, an employment relationship was being formed. Plaintiffs’ deficient
                                                                       15 complaint alleges, without any basis in law or fact, that an employment relationship
                                                                       16 is created when a consumer purchases goods or products from a seller. Plaintiffs
                                                                       17 were not required to purchase the ZogSports community experience, and if Plaintiffs
                                                                       18 disagreed with the experience model they were free to stop participating and could
                                                                       19 have even sought a refund. There is no legal basis for any of Plaintiffs’ claims; as
                                                                       20 such, their proposed amendment is futile, would result in a miscarriage of justice
                                                                       21 and must be denied.
                                                                       22          ZogSports thus requests that the Court deny Plaintiffs’ Motion for Leave to
                                                                       23 Amend in its entirety.
                                                                       24 / / /
                                                                       25 / / /
                                                                       26 / / /
                                                                       27 / / /
                                                                       28 / / /
                           016463.00008
                                                                                                           -8-
                           22350165.1                                             DEFENDANT’S OPPOSITION TO PLAINTIFFS’ MOTION FOR LEAVE
                                                                                                  TO AMEND COMPLAINT
                                               Case 2:18-cv-09043-RGK-MRW Document 19 Filed 12/31/18 Page 9 of 25 Page ID #:418



                                                                        1                                     II. ARGUMENT
                                                                        2 A.     PLAINTIFFS’ MOTION MUST BE DENIED FOR FAILURE TO
                                                                        3        COMPLY WITH LOCAL RULE 7-3.
                                                                        4        Plaintiffs’ motion should be denied for the simple reason that they have not
                                                                        5 complied with C.D. Cal. Local Rule 7-3. The declaration of Plaintiffs’ counsel
                                                                        6 makes this apparent. The purpose of Local Rule 7-3 — requiring a meaningful
                                                                        7 discussion prior to filing a motion — was plainly not satisfied here, where Plaintiffs’
                                                                        8 counsel asked ZogSports’s counsel to stipulate to allow Plaintiffs to allege personal
                                                                        9 liability against Mr. Herzog, without citing any authority or presenting any
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                       10 argument in support. Prior to filing this instant motion, Plaintiffs’ counsel never
                                                                       11 conferred on the proposed addition of Mr. Mortellaro as a defendant in this lawsuit.
                           12800 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                       12 Aside from a very cursory mention of their intent to amend to add Mr. Herzog as an
                                CERRITOS, CALIFORNIA 90703-9364
                                  A PROFESSIONAL CORPORATION



                                   TELEPHONE: (562) 653-3200




                                                                       13 individual defendant, Plaintiffs did not discuss the substance of any proposed
                                      FAX: (562) 653-3333
                                        ATTORNEYS AT LAW




                                                                       14 motion with ZogSports or provide a draft of Plaintiffs’ proposed amended
                                                                       15 complaint.     This is not sufficient, and permitting amendment under these
                                                                       16 circumstances will result in prejudice to ZogSports.
                                                                       17        Local Rule 7-3 requires that a party seeking to file a motion “shall first
                                                                       18 contact opposing counsel to discuss thoroughly, preferably in person, the
                                                                       19 substance of the contemplated motion and any potential resolution….”              (Bold
                                                                       20 added.)    The language in Local Rule 7-3 is mandatory, not optional. “Failure to
                                                                       21 follow a district court's local rules is a proper ground for dismissal.” Ghazali v.
                                                                       22 Moran, 46 F.3d 52, 53 (9th Cir. 1995) (bold added). Furthermore, denial of a
                                                                       23 motion that fails to comply with the rules is appropriate. As explained in Bohn v.
                                                                       24 Pharmavite, LLC, 2013 WL 4517173 (C.D. Cal. 2013):
                                                                       25        On January 31, 2013, Plaintiff filed an Opposition to the Application,
                                                                                 stating that she had complied with Local Rule 7–3 because the Parties
                                                                       26        had “engaged in a dialogue regarding the class certification motion,” in
                                                                                 which “Defendant flatly stated that it intended to contest class
                                                                       27        certification on all fronts.” (Dkt. No. 74, at 1).
                                                                       28
                           016463.00008
                                                                                                        -9-
                           22350165.1                                          DEFENDANT’S OPPOSITION TO PLAINTIFFS’ MOTION FOR LEAVE
                                                                                               TO AMEND COMPLAINT
                                            Case 2:18-cv-09043-RGK-MRW Document 19 Filed 12/31/18 Page 10 of 25 Page ID #:419



                                                                        1        Plaintiff's purported effort at complying with Local Rule 7–3 is clearly
                                                                                 inadequate. Local Rule 7–3 provides that “counsel contemplating the
                                                                        2        filing of any motion shall first contact opposing counsel to discuss
                                                                                 thoroughly, preferably in person, the substance of the contemplated
                                                                        3        motion and any potential resolution.” (bold emphasis added). Further,
                                                                                 our December 20, 2011 Case Management Order not only stated that
                                                                        4        we “take[ ] this rule seriously” and required counsel to discharge their
                                                                                 obligations under Local Rule 7–3 in good faith, but also provided that
                                                                        5        “[a]ll 7–3 conferences shall take place via a communication method
                                                                                 that, at a minimum, allows all parties to be in realtime communication
                                                                        6        (letters and email, for example, do not constitute a proper 7–3
                                                                                 conference).” (Dkt. No. 6, at 4). We noted that a meet and confer
                                                                        7        conducted in good faith not only “allows for a possible informal
                                                                                 resolution of an issue without court intervention,” but also “enables the
                                                                        8        parties to brief the remaining disputes in a thoughtful, concise, and
                                                                                 useful manner.” (Id.).
                                                                        9
                                                                                 Plaintiff's characterization of the “dialogue” between the Parties
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                       10        suggests that no substantive discussion regarding the specific issues
                                                                                 raised by her motion took place prior to the motion's filing.
                                                                       11        Instead, Plaintiff appears to have terminated the “dialogue” after
                                                                                 Defendant expressed its intent to oppose the motion “on all fronts.”
                           12800 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                       12        A good faith effort to comply with Local Rule 7–3 would have
                                CERRITOS, CALIFORNIA 90703-9364




                                                                                 required the Parties to discuss the substance of the various “fronts”
                                  A PROFESSIONAL CORPORATION



                                   TELEPHONE: (562) 653-3200




                                                                       13        to see whether the number of “fronts” may be narrowed.
                                      FAX: (562) 653-3333
                                        ATTORNEYS AT LAW




                                                                       14 Bohn v. Pharmavite, LLC, 2013 WL 4517173 at *1 (bold added) (striking Plaintiff’s
                                                                       15 Motion to Certify Class as a result of the failure to comply with Local Rule 7-3); see
                                                                       16 also Reiser v. Safeco Ins. Co. of Am. 2012 WL 12878611, at *1 (C.D. Cal. 2012)
                                                                       17 (denying motion to dismiss for failure to comply with Rule 7-3).
                                                                       18        Further, as noted in Singer v. Live Nation Worldwide, Inc., 2012 WL 123146,
                                                                       19 at *2 (C.D. Cal. 2012), “‘conversations about the merits of Plaintiff's claims’ do not
                                                                       20 equate with discussions regarding a contemplated motion.” In that matter, the
                                                                       21 defendant submitted evidence of an “attempted in-writing ‘conference’ of counsel.”
                                                                       22 Id. The Court denied the defendant’s motion for summary judgment for failure to
                                                                       23 substantially comply with Local Rule 7-3, further noting that “[c]ounsel also [did]
                                                                       24 not indicate than any such conversations were held in person, which, while not
                                                                       25
                                                                       26
                                                                       27
                                                                       28
                           016463.00008
                                                                                                        - 10 -
                           22350165.1                                          DEFENDANT’S OPPOSITION TO PLAINTIFFS’ MOTION FOR LEAVE
                                                                                               TO AMEND COMPLAINT
                                            Case 2:18-cv-09043-RGK-MRW Document 19 Filed 12/31/18 Page 11 of 25 Page ID #:420



                                                                        1 required, is preferred under the rule.” Id.1
                                                                        2         No thorough, in-person discussion occurred here, as is evident from the
                                                                        3 declaration of Plaintiffs’ counsel. Indeed, the entirety of the exchange as to the
                                                                        4 proposed addition of ZogSports’s CEO, Mr. Herzog, as an individual defendant
                                                                        5 reads as follows:
                                                                        6         Please advise whether Defendant is willing to stipulate to allow
                                                                                  Plaintiffs to amend the complaint to add Robert Herzog as an individual
                                                                        7         defendant under Labor Code section 558.1, joint employer, and/or alter
                                                                                  ego.
                                                                        8
                                                                        9 Declaration of Danny Yadidsion, ¶ 2, Exh. A.          There was no mention in that
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                       10 correspondence, or any later correspondence, that counsel intended to seek leave to
                                                                       11 amend to add Michael Mortellaro. Id. Not surprisingly, in the absence of any legal
                           12800 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                       12 or factual argument compelling a different response, ZogSports declined to stipulate
                                CERRITOS, CALIFORNIA 90703-9364
                                  A PROFESSIONAL CORPORATION



                                   TELEPHONE: (562) 653-3200




                                                                       13 to the amendment regarding the addition of its CEO, Mr. Herzog. This brief e-mail
                                      FAX: (562) 653-3333
                                        ATTORNEYS AT LAW




                                                                       14 communication does not amount to a substantive discussion of the merits of
                                                                       15 Plaintiffs’ proposal and/or their motion as it relates to Mr. Herzog or Mr. Mortellaro.
                                                                       16         Similarly, regarding amendment to add ZogSports’s Chief Operating Officer
                                                                       17 Michael Mortellaro as an individual defendant, Plaintiffs made no effort to present
                                                                       18 law or facts supporting their pursuit of individual liability. Instead, Plaintiffs’
                                                                       19
                                                                            1
                                                                       20     The Singer court also noted with disapproval the defendant’s tactics in filing the
                                                                            subject motion during the holidays, when its counsel apparently knew opposing
                                                                       21   counsel was on vacation. Singer v. Live Nation Worldwide, Inc., 2012 WL 123146,
                                                                            at *2 (C.D. Cal. 2012) (“While Defendant maintains it did not know Plaintiff's
                                                                       22   counsel was on vacation during the holidays and Defendant was only trying to meet
                                                                            the Court's deadline for the last day for filing motions…Defendant…waited until the
                                                                       23   final hour during the holidays to file its motion for summary judgment.”) Here,
                                                                       24   Plaintiffs’ counsel did exactly what counsel in Singer was admonished for —
                                                                            Plaintiffs’ counsel waited until 6:15 p.m. on Friday, December 21, 2018, to file his
                                                                       25   motion, at which time he was aware that defense counsel’s office was closed
                                                                            December 24-25, was aware that lead counsel (Ms. Healy) was out of the office
                                                                       26   from December 23 to January 2, and was also aware that ZogSports’s office was
                                                                       27   closed from December 18 through January 2. Declaration of Amber S. Healy ¶ 3.
                                                                            Plaintiffs’ counsel also made no attempt to confer with defense counsel on the
                                                                       28   proposed hearing date. Id.
                           016463.00008
                                                                                                         - 11 -
                           22350165.1                                           DEFENDANT’S OPPOSITION TO PLAINTIFFS’ MOTION FOR LEAVE
                                                                                                TO AMEND COMPLAINT
                                            Case 2:18-cv-09043-RGK-MRW Document 19 Filed 12/31/18 Page 12 of 25 Page ID #:421



                                                                        1 counsel declares that he “asked defense counsel whether she would stipulate to
                                                                        2 allowing Plaintiffs to file an amended complaint to add Michael Mortellaro…as an
                                                                        3 individual defendant to the lawsuit. On December 11, defense counsel responded
                                                                        4 that she would not stipulate.” Yadidsion Decl. ¶ 3. Indeed, this statement accurately
                                                                        5 reflects the substance of the conversation (or lack thereof) between Mr. Yadidsion
                                                                        6 and Ms. Healy — Plaintiffs asked if ZogSports would stipulate to add Mr.
                                                                        7 Mortellaro, on a break during the Rule 30(b)(6) deposition, and made no attempt to
                                                                        8 justify their request whatsoever even when asked for the same. Healy Decl. ¶ 4.
                                                                        9 Aside from this brief dialogue, which was never stated to be a formal attempt to
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                       10 meet and confer on a contemplated motion, there were no further attempts to
                                                                       11 actually conduct the meet and confer contemplated by Rule 7-3. Id.
                           12800 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                       12        The purpose of Rule 7-3 is not met here, where Plaintiffs never conducted a
                                CERRITOS, CALIFORNIA 90703-9364
                                  A PROFESSIONAL CORPORATION



                                   TELEPHONE: (562) 653-3200




                                                                       13 substantive or meaningful meet and confer and made no attempt to explain the legal
                                      FAX: (562) 653-3333
                                        ATTORNEYS AT LAW




                                                                       14 or factual basis for the addition of two individual defendants. In the absence of any
                                                                       15 persuasive legal authority or any facts supporting Plaintiffs’ request, ZogSports’s
                                                                       16 counsel could not stipulate to an amendment which seeks to add officers of a
                                                                       17 corporate entity. Healy Decl. ¶ 4.
                                                                       18        Moreover, the addition of two new defendants will result in prejudice to
                                                                       19 ZogSports, which will incur additional fees based on the need to file additional
                                                                       20 answers, brief additional legal theories in support of its anticipated summary
                                                                       21 judgment motion, and take and defend additional depositions, among other things.
                                                                       22 Healy Decl. ¶ 5. Plaintiffs’ motion must be denied for their failure to comply with
                                                                       23 Local Rule 7-3.
                                                                       24 B.     PLAINTIFFS’       MOTION       MUST      BE   DENIED      BECAUSE        THE
                                                                       25        PROPOSED AMENDMENT IS FUTILE, SUBJECT TO DISMISSAL,
                                                                       26        AND WAS FILED IN BAD FAITH.
                                                                       27        Although there is a general rule that parties are allowed to amend their
                                                                       28 pleadings, it does not extend to cases in which any amendment would be an exercise
                           016463.00008
                                                                                                                   - 12 -
                           22350165.1                                         DEFENDANT’S OPPOSITION TO PLAINTIFFS’ MOTION FOR LEAVE
                                                                                                       TO AMEND COMPLAINT
                                            Case 2:18-cv-09043-RGK-MRW Document 19 Filed 12/31/18 Page 13 of 25 Page ID #:422



                                                                        1 in futility. Pisciotta v. Teledyne Industries, Inc., 91 F.3d 1326, 1331 (9th Cir. 1996).
                                                                        2 Nor does the liberality in permitting amendments apply where, like here, the
                                                                        3 amended complaint would be subject to dismissal.               Woods v. City of San
                                                                        4 Diego, 678 F.3d 1075, 1082 (9th Cir. 2012); Silva v. Di Vittorio, 658 F.3d 1090,
                                                                        5 1105–06 (9th Cir. 2011); Carrico v. City & County of San Francisco, 656 F.3d
                                                                        6 1002, 1008 (9th Cir. 2011); Saul v. United States, 928 F.2d 829, 843 (9th Cir. 1991).
                                                                        7 Leave to amend may also be denied for bad faith. W. Shoshone Nat’l Council v.
                                                                        8 Molini, 951 F.2d 200, 204 (9th Cir. 1991) (grounds for denying amendment include
                                                                        9 bad faith and futility of the amendment).
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                       10         As detailed below, Plaintiffs amendment is futile, asserts claims subject to
                                                                       11 immediate dismissal and was filed in bad faith. Thus, denial of leave to amend is
                           12800 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                       12 warranted.
                                CERRITOS, CALIFORNIA 90703-9364
                                  A PROFESSIONAL CORPORATION



                                   TELEPHONE: (562) 653-3200




                                                                       13         1.    Plaintiffs’ Proposed Amendment is Futile Because They Failed to
                                      FAX: (562) 653-3333
                                        ATTORNEYS AT LAW




                                                                       14               Exhaust Their Administrative Remedies.
                                                                       15         Plaintiffs’ proposed amendment to add Mr. Herzog and Mr. Mortellaro as
                                                                       16 individual defendants is futile and/or subject to dismissal because Plaintiffs did not
                                                                       17 fully exhaust their administrative pre-requisite at the time of filing this motion.
                                                                       18         Before a plaintiff can pursue a PAGA claim, the plaintiff must exhaust the
                                                                       19 administrative remedies specified in California Labor Code section 2699.3. In
                                                                       20 particular, section 2699.3 requires that prospective PAGA plaintiffs “give written
                                                                       21 notice by online filing with the Labor and Workforce Development Agency
                                                                       22 [“LWDA”] and by certified mail to the employer of the specific provisions of this
                                                                       23 code alleged to have been violated, including the facts and theories to support the
                                                                       24 alleged violation.” Id. at § 2699.3(a)(1)(A). The LWDA has 60 days from that
                                                                       25 point to tell the prospective PAGA plaintiff whether or not it intends to investigate
                                                                       26 the alleged violation. Id. at § 2699.3(a)(2)(A). The prospective PAGA plaintiff can
                                                                       27 file the PAGA suit after (1) receiving notice from the LWDA that the agency will
                                                                       28 not investigate or, (2) if the LWDA does not provide notice, the prospective plaintiff
                           016463.00008
                                                                                                                 - 13 -
                           22350165.1                                          DEFENDANT’S OPPOSITION TO PLAINTIFFS’ MOTION FOR LEAVE
                                                                                                         TO AMEND COMPLAINT
                                            Case 2:18-cv-09043-RGK-MRW Document 19 Filed 12/31/18 Page 14 of 25 Page ID #:423



                                                                        1 can file suit 65 days after the postmark date of the notice Plaintiff initially provided
                                                                        2 to the LWDA and the employer. Id.
                                                                        3        Plaintiffs’ request to add Mr. Herzog and Mr. Mortellaro at this juncture
                                                                        4 violates California Labor Code section 2699.3(a)(2)(A).           As to Mr. Herzog,
                                                                        5 Plaintiffs notified the LWDA of their proposed claims against him on November 21,
                                                                        6 2018. Healy Decl. ¶ 7, Exh. B.      Thus, Plaintiffs may not amend their Complaint to
                                                                        7 add Mr. Herzog as an individual defendant until 65 days have elapsed from this
                                                                        8 date, i.e., January 25, 2019.      Cal. Lab. Code § 2699.3(a)(2)(A).        As to Mr.
                                                                        9 Mortellaro, Plaintiffs notified the LWDA Agency of their proposed amendment on
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                       10 December 18, 2018. Healy Decl. ¶ 8, Exh. C. Thus, Plaintiffs may not amend their
                                                                       11 Complaint to add Mr. Mortellaro as an individual defendant until 65 days have
                           12800 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                       12 elapsed from this date, i.e. February 21, 2019. Cal. Lab. Code § 2699.3(a)(2)(A).
                                CERRITOS, CALIFORNIA 90703-9364
                                  A PROFESSIONAL CORPORATION



                                   TELEPHONE: (562) 653-3200




                                                                       13        Courts have held that allowing plaintiffs to amend their PAGA claims where,
                                      FAX: (562) 653-3333
                                        ATTORNEYS AT LAW




                                                                       14 like here, Plaintiffs have not satisfied the pre-filing administrative exhaustion or
                                                                       15 notice requirements frustrates the purpose of PAGA’s statutory notice requirement.
                                                                       16 Gunn v. Family Dollar Stores, Inc., 2016 WL 7030363, at *5 (S.D. Cal. 2016); Tan
                                                                       17 v. GrubHub, Inc., 171 F.Supp.3d 998, 1011 (N.D. Cal. 2016); Caliber Bodyworks,
                                                                       18 Inc. v. Superior Court, 134 Cal.App.4th 365, 384 (2005) (“exhaustion requirements
                                                                       19 of the Act are mandatory.”).
                                                                       20         The Court should deny the instant motion because Plaintiffs’ proposed
                                                                       21 amendment is premature, futile and/or subject to dismissal.
                                                                       22        2.     Plaintiffs Have Failed to Sufficiently Plead Their Wage-Based
                                                                       23               Claims Such That Amendment Would be Futile.
                                                                       24        In assessing futility, courts apply the same standard governing Rule 12(b)(6)
                                                                       25 motions to dismiss; a proposed amendment is futile if it “does not plead enough to
                                                                       26 make out a plausible claim for relief.” HSBC Realty Credit Corp. (USA) v. O’Neill
                                                                       27 745 F.3d 564, 578 (1st Cir. 2014). Notably, Fed. R. Civ. Proc. Rule 8(a)(2) requires
                                                                       28 a “showing that the pleader is entitled to relief.” “Without some factual allegation
                           016463.00008
                                                                                                                   - 14 -
                           22350165.1                                         DEFENDANT’S OPPOSITION TO PLAINTIFFS’ MOTION FOR LEAVE
                                                                                                      TO AMEND COMPLAINT
                                            Case 2:18-cv-09043-RGK-MRW Document 19 Filed 12/31/18 Page 15 of 25 Page ID #:424



                                                                        1 in the complaint, it is hard to see how a claimant could satisfy the requirement of
                                                                        2 providing not only ‘fair notice’ of the nature of the claim, but also ‘grounds’ on
                                                                        3 which the claim rests.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 556, fn. 3
                                                                        4 (2007). This showing requires “more than labels and conclusions.” Rather, the
                                                                        5 plaintiff must provide “factual allegations” that “raise a right to relief above the
                                                                        6 speculative level” to the “plausible” level. Id.; Ashcroft v. Iqbal, 556 U.S. 662, 679-
                                                                        7 680 (2009).
                                                                        8        Plaintiffs’ proposed amended pleading asserts claims for unpaid wages under
                                                                        9 both the Federal Labor Standards Act and the California Labor Code. In analyzing
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                       10 pleadings asserting such claims, the Ninth Circuit has concluded that heightened
                                                                       11 pleading requirements apply. Landers v. Quality Commun., Inc., 771 F.3d 638, 643
                           12800 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                       12 (9th Cir. 2014), as amended (Jan. 26, 2015) (discussing the heightened pleading
                                CERRITOS, CALIFORNIA 90703-9364
                                  A PROFESSIONAL CORPORATION



                                   TELEPHONE: (562) 653-3200




                                                                       13 requirements applicable to FLSA claims and citing with agreement cases from the
                                      FAX: (562) 653-3333
                                        ATTORNEYS AT LAW




                                                                       14 First, Second and Third Circuits); Freeman v. Zillow, Inc., 2015 WL 5179511, at *3
                                                                       15 (C.D. Cal. 2015) (applying Landers to claims under the California Labor Code).
                                                                       16        Here, like the plaintiff in Landers, Plaintiffs’ allegations contain nothing more
                                                                       17 than conclusory statements and recitations of statutory language. Plaintiffs do not
                                                                       18 identify when, if ever, an employment relationship was allegedly formed, nor do
                                                                       19 they indicate the approximate timeframe in which they allege to have “performed
                                                                       20 work,” the amount of hours allegedly worked or the rate at which they contend they
                                                                       21 should have been paid.       Instead, Plaintiffs state in conclusory form that they
                                                                       22 “performed work” as “volunteers” when they participated in ZogSports’ recreational
                                                                       23 adult league sports — this is patently insufficient under Landers. See, Bush v. Vaco
                                                                       24 Tech. Services, LLC, 2018 WL 2047807, at *11 (N.D. Cal. 2018) (applying
                                                                       25 Landers, concluding that a failure to allege facts supporting employment
                                                                       26 relationship or specificity for unpaid wage claims renders them subject to dismissal).
                                                                       27        As the Supreme Court has explained, Plaintiffs’ pleading burden cannot be
                                                                       28 discharged by “[a] pleading that offers labels and conclusions or a formulaic
                           016463.00008
                                                                                                              - 15 -
                           22350165.1                                         DEFENDANT’S OPPOSITION TO PLAINTIFFS’ MOTION FOR LEAVE
                                                                                                    TO AMEND COMPLAINT
                                            Case 2:18-cv-09043-RGK-MRW Document 19 Filed 12/31/18 Page 16 of 25 Page ID #:425



                                                                        1 recitation of the elements of a cause of action ...” Landers, supra, 771 F.3d at 644,
                                                                        2 citing to Iqbal, supra, 556 U.S. at 678. Here, Plaintiffs’ allegations do not rise above
                                                                        3 a speculative level and fail to meet the plausibility standard set forth in Iqbal,
                                                                        4 Twombly and Landers. Accordingly, Plaintiffs’ motion for leave to amend should
                                                                        5 be denied.
                                                                        6        3.     Plaintiffs’ Sixth Cause of Action Fails to State a Claim Rendering
                                                                        7               the Amendment Futile
                                                                        8        Plaintiffs’ sixth cause of action in their proposed First Amended Complaint
                                                                        9 fails to state a claim upon which relief could be granted; therefore, permitting such
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                       10 an amendment would be futile and must be denied. HSBC Realty Credit Corp.
                                                                       11 (USA) v. O’Neill 745 F.3d 564, 578 (1st Cir. 2014); Fed. R. Civ. Proc. Rule 8(a)(2).
                           12800 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                       12 Plaintiffs’ sixth cause of action alleges a violation of California Labor Code section
                                CERRITOS, CALIFORNIA 90703-9364
                                  A PROFESSIONAL CORPORATION



                                   TELEPHONE: (562) 653-3200




                                                                       13 226.8. Proposed FAC, Dkt. No. 13-3 at ¶¶ 72-74. However, there is no private right
                                      FAX: (562) 653-3333
                                        ATTORNEYS AT LAW




                                                                       14 of action under section 226.8, thus, Plaintiffs cannot pursue such a claim and
                                                                       15 permitting Plaintiffs to file an amended pleading containing a claim which they
                                                                       16 cannot pursue renders the proposed amendment futile. Noe v. Superior Court, 237
                                                                       17 Cal.App.4th 316, 340 (2015) (holding there is no private right of action under
                                                                       18 California Labor Code section 226.8); Universal Mortgage Co. v. Prudential Ins.
                                                                       19 Co., 799 F.2d 458, 459 (9th Cir.1986) (holding that leave to amend “may be denied
                                                                       20 if the proposed amendment either lacks merit or would not serve any purpose
                                                                       21 because to grant it would be futile”); Saul v. United States, 928 F.2d 829, 843 (9th
                                                                       22 Cir. 1991) (where amended complaint would be subject to dismissal, leave to amend
                                                                       23 is properly denied) .
                                                                       24        In Noe v. Superior Court, 237 Cal.App.4th 316 (2015), the Court of Appeal
                                                                       25 concluded unequivocally that “section 226.8 does not create a private right action.”
                                                                       26 Id. at 340. In reaching this conclusion, the Noe court explained “[i]t is well settled
                                                                       27 that there is a private right of action to enforce a statute ‘only if the statutory
                                                                       28 language or legislative history affirmatively indicates such an intent. That intent
                           016463.00008
                                                                                                                 - 16 -
                           22350165.1                                         DEFENDANT’S OPPOSITION TO PLAINTIFFS’ MOTION FOR LEAVE
                                                                                                      TO AMEND COMPLAINT
                                            Case 2:18-cv-09043-RGK-MRW Document 19 Filed 12/31/18 Page 17 of 25 Page ID #:426



                                                                        1 need not necessarily be expressed explicitly, but if not it must be strongly implied.’”
                                                                        2 Id. at 337, citing to Thurman v. Bayshore Transit Management, Inc. 203
                                                                        3 Cal.App.4th 1112, 1131–1132 (2012) and Lu v. Hawaiian Gardens Casino, Inc., 50
                                                                        4 Cal.4th 592, 601 fn. 6 (2010) (internal citations omitted).
                                                                        5         Likewise, in Lu v. Hawaiian Gardens Casino, Inc., the California Supreme
                                                                        6 Court explained that a private right of action will not be found to exist unless the
                                                                        7 Legislature has “clearly manifest[ed] an intent to create a private cause of action
                                                                        8 under a statute.” 50 Cal.4th at 601 fn. 6. Accordingly, when a regulatory scheme
                                                                        9 such as the California Labor Code provides “‘a comprehensive scheme for
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                       10 enforcement by an administrative agency, the courts ordinarily conclude that the
                                                                       11 Legislature intended the administrative remedy to be exclusive unless the statutory
                           12800 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                       12 language or legislative history clearly indicates an intent to create a private right of
                                CERRITOS, CALIFORNIA 90703-9364
                                  A PROFESSIONAL CORPORATION



                                   TELEPHONE: (562) 653-3200




                                                                       13 action.’ [Citation.]” Thurman, supra, 203 Cal.App.4th at 1132; See also Noe, supra,
                                      FAX: (562) 653-3333
                                        ATTORNEYS AT LAW




                                                                       14 237 Cal.App.4th at 337.
                                                                       15         The Noe court conducted a thorough examination of the language used in
                                                                       16 section 226.8 and found “Section 226.8 contains no language indicating that the
                                                                       17 Legislature intended to create a private right of action to enforce or collect the
                                                                       18 penalties set forth in the statute.” Noe, supra, 237 Cal.App.4th at 337, 336-341. As
                                                                       19 such, Plaintiffs’ sixth cause of action fails to state a plausible claim upon which
                                                                       20 relief can be granted, rendering the proposed amended pleading futile and subject to
                                                                       21 dismissal.
                                                                       22         4.    Plaintiffs Have Failed to Sufficiently Plead Joint Employer/Alter
                                                                       23               Ego Liability Under State and Federal Law
                                                                       24         Where Plaintiffs have failed to make out a plausible claim for relief, as they
                                                                       25 have here, the amendment should be rejected. Plaintiffs’ theory that consumers of
                                                                       26 goods or services become employees by virtue of participation in recreational
                                                                       27 activities is unfounded and frankly, implausible. Furthermore, Plaintiffs have not
                                                                       28 pled any facts in support of a joint employment theory of liability; rather, they have
                           016463.00008
                                                                                                                  - 17 -
                           22350165.1                                         DEFENDANT’S OPPOSITION TO PLAINTIFFS’ MOTION FOR LEAVE
                                                                                                       TO AMEND COMPLAINT
                                            Case 2:18-cv-09043-RGK-MRW Document 19 Filed 12/31/18 Page 18 of 25 Page ID #:427



                                                                        1 attempted (albeit insufficiently) to plead alter ego. Accordingly, Plaintiffs’ motion
                                                                        2 for leave to amend should be denied.
                                                                        3         As noted above, when assessing futility, courts apply the same standard
                                                                        4 governing Rule 12(b)(6) motions to dismiss; a proposed amendment is futile if it
                                                                        5 “does not plead enough to make out a plausible claim for relief.” HSBC Realty
                                                                        6 Credit Corp. (USA), supra, 745 F.3d at 578. There must be a “showing that the
                                                                        7 pleader is entitled to relief.” Fed. R. Civ. Proc. Rule 8(a)(2). As the Supreme Court
                                                                        8 has explained, barebones pleading is insufficient. Twombly, supra, 550 U.S. at 556,
                                                                        9 fn. 3 (“Without some factual allegation in the complaint, it is hard to see how a
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                       10 claimant could satisfy the requirement of providing not only ‘fair notice’ of the
                                                                       11 nature of the claim, but also ‘grounds’ on which the claim rests.”). This requires
                           12800 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                       12 “more than labels and conclusions.”           Rather, plaintiff must provide “factual
                                CERRITOS, CALIFORNIA 90703-9364
                                  A PROFESSIONAL CORPORATION



                                   TELEPHONE: (562) 653-3200




                                                                       13 allegations” that “raise a right to relief above the speculative level” to the
                                      FAX: (562) 653-3333
                                        ATTORNEYS AT LAW




                                                                       14 “plausible” level.     Id.; Iqbal, supra, 556 U.S. at 679-680.    Plaintiffs proposed
                                                                       15 amendment fails to satisfy the pleading standards set forth in Twombly and Iqbal.
                                                                       16         Instead, Plaintiffs’ proposed amendment allegedly seeks to add individual
                                                                       17 corporate officer defendants on the theories that: (1) they were joint employers;
                                                                       18 and/or (2) they are subject to civil penalties under Labor Code § 558.1. Plaintiffs’
                                                                       19 proposed amended pleading contains no allegations concerning joint employer
                                                                       20 status; rather, Plaintiffs appear to plead alter ego2:
                                                                       21         8. Plaintiffs are informed and believe, and based thereon alleges, that
                                                                                  there exists such a unity of interest and ownership between Defendants
                                                                       22         that the individuality and separateness of Defendants have ceased to
                                                                                  exist.
                                                                       23
                                                                                  9. Plaintiffs are informed and believe, and based thereon alleges that
                                                                       24         despite the formation of purported corporate existence, in reality,
                                                                                  Defendants are one and the same, including, but not limited to,
                                                                       25         because:
                                                                       26
                                                                       27   2
                                                                            See Baize v. Estridge Companies, 142 Cal.App.4th 293, 302 (2006) (outlining
                                                                       28 elements for alter ego).
                           016463.00008
                                                                                                              - 18 -
                           22350165.1                                         DEFENDANT’S OPPOSITION TO PLAINTIFFS’ MOTION FOR LEAVE
                                                                                                    TO AMEND COMPLAINT
                                            Case 2:18-cv-09043-RGK-MRW Document 19 Filed 12/31/18 Page 19 of 25 Page ID #:428



                                                                        1        a. Defendants are completely dominated and controlled by one another,
                                                                                 who personally violated the laws as set forth in this complaint, and who
                                                                        2        have hidden and currently hide behind each other to circumvent statutes
                                                                                 or accomplish some other wrongful or inequitable purpose.
                                                                        3
                                                                                 b. Defendants derive actual and significant monetary benefits by and
                                                                        4        through each others’ unlawful conduct, and by using each other as the
                                                                                 funding source for their own personal expenditures.
                                                                        5
                                                                                 c. Plaintiffs are informed and believe that Defendants, while really one
                                                                        6        and the same, were segregated to appear as though separate and distinct
                                                                                 for purposes of circumventing a statute or accomplishing some other
                                                                        7        wrongful or inequitable purpose.
                                                                        8        California law does not impose personal liability on corporate officers or
                                                                        9 directors for wages owed by a corporate employer. Reynolds v. Bement, 36 Cal.4th
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                       10 1075, 1085 (2005) (abrogated on other grounds in Martinez v. Combs, 49 Cal.4th
                                                                       11 35, 75 (2010)). That is, the definition of “employer” according to the Industrial
                           12800 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                       12 Wage Commission does not extend to individual corporate agents acting within the
                                CERRITOS, CALIFORNIA 90703-9364
                                  A PROFESSIONAL CORPORATION



                                   TELEPHONE: (562) 653-3200




                                                                       13 scope of their agency. Id. In order to hold a corporate officer personally liable for
                                      FAX: (562) 653-3333
                                        ATTORNEYS AT LAW




                                                                       14 wage and hour violations, Plaintiffs must plead (and prove) that the officers: (1)
                                                                       15 exercised control over employees’ wages, hours or working conditions; or (2)
                                                                       16 suffered or permitted employees to work; or (3) engaged employees, creating a
                                                                       17 common law employment relationship.         Futrell v. Payday California, Inc., 190
                                                                       18 Cal.App.4th 1419, 1429 (2011), citing Martinez, supra, 49 Cal.4th at 64. Thus,
                                                                       19 Plaintiffs’ amendment as to their state law claims is insufficient as a matter of law
                                                                       20 and must be denied.
                                                                       21        Moreover, the FLSA utilizes an “economic reality” test to evaluate whether
                                                                       22 liability for wage and hour violations may properly be imposed on corporate
                                                                       23 officers. Guifu Li v. A Perfect Day Franchise, Inc., 281 F.R.D. 373, 397 (N.D. Cal.
                                                                       24 2012), citing Boucher v. Shaw,       572 F.3d 1087, 1091 (9th Cir. 2009).         “To
                                                                       25 determine whether an individual is an employer under the FLSA, the Ninth Circuit
                                                                       26 applies a four-factor “economic reality” test that considers: Whether the alleged
                                                                       27 employer (1) had the power to hire and fire the employees, (2) supervised and
                                                                       28 controlled employee work schedules or conditions of employment, (3) determined
                           016463.00008
                                                                                                              - 19 -
                           22350165.1                                         DEFENDANT’S OPPOSITION TO PLAINTIFFS’ MOTION FOR LEAVE
                                                                                                    TO AMEND COMPLAINT
                                            Case 2:18-cv-09043-RGK-MRW Document 19 Filed 12/31/18 Page 20 of 25 Page ID #:429



                                                                        1 the rate and method of payment, and (4) maintained employment records.” Guifu Li,
                                                                        2 supra, 281 F.R.D. at 397, citing Lambert v. Ackerley, 180 F.3d 997, 1012 (9th Cir.
                                                                        3 1999).
                                                                        4        Plaintiffs’ proposed amended pleading addresses none of the requirements
                                                                        5 under either California or federal law, instead making conclusory statements about
                                                                        6 the alleged lack of separation between ZogSports and its corporate officers. This is
                                                                        7 plainly not sufficient, and Plaintiffs’ proposed amendment is futile as a result.
                                                                        8        5.     Plaintiffs’   Labor    Code    Claims     Under    Section    558.1   are
                                                                        9               Inapplicable, Insufficiently Pled, and Subject to Dismissal.
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                       10        Plaintiffs’ state law claims against Mr. Herzog and Mr. Mortellaro for
                                                                       11 individual liability are subject to dismissal because California Labor Code section
                           12800 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                       12 558.1 did not exist when the alleged Labor Code violations began.
                                CERRITOS, CALIFORNIA 90703-9364
                                  A PROFESSIONAL CORPORATION



                                   TELEPHONE: (562) 653-3200




                                                                       13        On January 1, 2016, California Labor Code section 558.1 went into effect.
                                      FAX: (562) 653-3333
                                        ATTORNEYS AT LAW




                                                                       14 Section 558.1 was enacted after the passage of S.B. 588, titled: “A Fair Day’s Pay
                                                                       15 Act.” In California, “[a] statute is presumed to operate prospectively unless there is
                                                                       16 ‘an express declaration of retrospectivity or a clear indication’ that the Legislature
                                                                       17 intended otherwise.” Preston v. State Bd. of Equalization, 25 Cal.4th 197, 228
                                                                       18 (2001) (quoting Tapia v. Super. Ct., 53 Cal.3d 282, 287 (1991)).
                                                                       19        In paragraph 3 of their proposed First Amended Complaint, Plaintiffs contend
                                                                       20 that “[t]he Class Period is the period from four years prior to the date the original
                                                                       21 Complaint was filed, through and including the date judgment is rendered in this
                                                                       22 matter.”    As the Complaint was filed on September 20, 2018, Plaintiffs seek
                                                                       23 damages from all defendants, including Mr. Herzog and Mr. Mortellaro, for alleged
                                                                       24 Labor Code violations that began on September 20, 2014, a date more than 15
                                                                       25 months before section 558.1 was even enacted. Since there is no express declaration
                                                                       26 nor any indication from the State Legislature that it intended section 558.1 to
                                                                       27 operate retrospectively, Mr. Herzog and Mr. Mortellaro cannot be held personally
                                                                       28 liable under section 558.1 for alleged conduct that occurred in 2014 and 2015. See
                           016463.00008
                                                                                                                  - 20 -
                           22350165.1                                          DEFENDANT’S OPPOSITION TO PLAINTIFFS’ MOTION FOR LEAVE
                                                                                                      TO AMEND COMPLAINT
                                            Case 2:18-cv-09043-RGK-MRW Document 19 Filed 12/31/18 Page 21 of 25 Page ID #:430



                                                                        1 Roush v. MSI Inventory Service Corp., 2018 WL 3637066, at *3 (E.D. Cal. 2018);
                                                                        2 Cordell v. PICC Lines Plus LLC, 2016 WL 4702654, at *8, fn. 3 (N.D. Cal. 2016).
                                                                        3         Moreover, recovery of civil penalties under Labor Code section 558.1 is
                                                                        4 permitted only when a corporate officer or director “causes” wage and hour
                                                                        5 violations. Cal. Lab. Code § 558.1. Plaintiffs’ allegations concerning alter ego have
                                                                        6 no bearing on any alleged actions by the individual defendants they seek to name.
                                                                        7 “In addition to pleading facts in support of the…factors [above], a plaintiff seeking
                                                                        8 to hold multiple entities liable as joint employers must plead specific facts that
                                                                        9 explain how the defendants are related and how the conduct underlying the claims is
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                       10 attributable to each defendant.” Johnson v. Serenity Transportation, Inc., 141 F.
                                                                       11 Supp. 3d 974, 990 (N.D. Cal. 2015). Plaintiffs’ amended pleading addresses none
                           12800 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                       12 of the joint employment factors. In the absence of any pleading in support of this
                                CERRITOS, CALIFORNIA 90703-9364
                                  A PROFESSIONAL CORPORATION



                                   TELEPHONE: (562) 653-3200




                                                                       13 theory of liability, amendment should be denied on grounds of futility — as
                                      FAX: (562) 653-3333
                                        ATTORNEYS AT LAW




                                                                       14 Plaintiffs’ conclusory allegations without any factual support are insufficient and
                                                                       15 will be subject to a motion to dismiss. See Adedapoidle-Tyehimba v. Crunch, LLC,
                                                                       16 2013 WL 4082137, at *5 (N.D. Cal. 2013) (finding conclusory allegations regarding
                                                                       17 joint employer status under the FLSA did not survive FRCP 12(b)(6) motion).
                                                                       18         It also unclear which theory of liability Plaintiffs intend to pursue as to each
                                                                       19 cause of action. It appears Plaintiffs seek to allege both joint employer and Section
                                                                       20 558.1 liability against both Mr. Herzog and Mr. Mortellaro, but these theories are
                                                                       21 not applicable to all of Plaintiffs’ causes of action. For example, liability under
                                                                       22 California Labor Code section 558.1 would not apply to Plaintiffs’ claims under the
                                                                       23 FLSA. Plaintiffs must plead which theory applies to which claim.
                                                                       24         Finally, Plaintiffs’ proposed amendment is subject to dismissal because
                                                                       25 California Labor Code section 558.1 does not create a private right of action. “A
                                                                       26 violation of a state statute does not necessarily give rise to a private right of action.”
                                                                       27 Lu v. Hawaiian Gardens Casino, Inc., 50 Cal.4th 592, 596 (2010). Whether a party
                                                                       28 has a right to sue “depends on whether the Legislature has manifested an intent to
                           016463.00008
                                                                                                                - 21 -
                           22350165.1                                         DEFENDANT’S OPPOSITION TO PLAINTIFFS’ MOTION FOR LEAVE
                                                                                                     TO AMEND COMPLAINT
                                            Case 2:18-cv-09043-RGK-MRW Document 19 Filed 12/31/18 Page 22 of 25 Page ID #:431



                                                                        1 create such a private cause of action under the statute.”    Id. (quotations omitted).
                                                                        2 Such legislative intent is revealed through the statutory language and its legislative
                                                                        3 history.    Id.   Here, the language of section 558.1 does not contain “‘clear,
                                                                        4 understandable, unmistakable terms’ which strongly and directly indicate that the
                                                                        5 Legislature intended to create a private cause of action.”3 Id. (citing Moradi-Shalal
                                                                        6 v. Fireman’s Fund Ins. Cos., 46 Cal.3d 287, 295 (1988)). The legislative history is
                                                                        7 therefore instructive. Id. at 597.
                                                                        8        The legislative history of S.B. 588 shows that the amendment was focused on
                                                                        9 providing stronger enforcement mechanisms for wage theft to the Labor
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                       10 Commissioner, not to private citizens.      See Healy Decl. ¶ 10, Exh. E, Cal. S.
                                                                       11 Judiciary Comm., S.B. 588, 2015-2016 Reg. Sess. (Apr. 28, 2015) (S.B. 588 was
                           12800 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                       12 designed to “address wage theft by authorizing the Labor Commissioner to enforce
                                CERRITOS, CALIFORNIA 90703-9364
                                  A PROFESSIONAL CORPORATION



                                   TELEPHONE: (562) 653-3200




                                                                       13 judgments . . . against an employer arising from the employer’s nonpayment of
                                      FAX: (562) 653-3333
                                        ATTORNEYS AT LAW




                                                                       14 wages” and to “establish procedures through which the Labor Commissioner could
                                                                       15 enforce judgments against employers who fail to satisfy a final judgment relating to
                                                                       16 the nonpayment of wages to employees”). As described by the author of S.B. 588:
                                                                       17
                                                                                 S.B. 588 . . . gives the Labor Commissioner the authority to hold
                                                                       18        individual business owners accountable for their debts to workers. By
                                                                                 applying an existing enforcement law to wage claims, responsible
                                                                       19
                                                                                 individuals can be issued citations personally. This will discourage
                                                                       20        business owners from rolling up their operations and walking away
                                                                                 from their debts to workers and starting a new company.
                                                                       21
                                                                       22 Id. A review of the entirety of S.B. 588’s legislative history confirms that the
                                                                       23 Legislature did not intend to drastically expand the scope of individual liability for
                                                                       24
                                                                            3
                                                                       25  Labor Code section 558.1 states, in relevant part: “Any employer or other person
                                                                          acting on behalf of the employer, who violates, or causes to be violated, any
                                                                       26 provision regarding minimum wages or hours and days of work in any order of the
                                                                       27 Industrial Welfare Commission, or violates, or causes to be violated, Sections 203,
                                                                          226, 226.7, 1193.6, 1194, or 2802, may be held liable as the employer for such
                                                                       28 violation.” Cal. Lab. Code § 558.1(a).
                           016463.00008
                                                                                                                 - 22 -
                           22350165.1                                         DEFENDANT’S OPPOSITION TO PLAINTIFFS’ MOTION FOR LEAVE
                                                                                                      TO AMEND COMPLAINT
                                            Case 2:18-cv-09043-RGK-MRW Document 19 Filed 12/31/18 Page 23 of 25 Page ID #:432



                                                                        1 unpaid wages. See Healy Decl. ¶ 11, Exh. F, Cal. S. Rules Comm., S.B. 588 (May
                                                                        2 31, 2015) (S.B. 588 “allows the Labor Commissioner to file a lien or levy against an
                                                                        3 employer’s property in order to assist the employee in collecting unpaid wages
                                                                        4 where there is a judgment against the employer”); Healy Decl. ¶ 12, Exh. G, Cal.
                                                                        5 Assemb. Comm. on Labor & Emp’t., S.B. 588 (July 1, 2015) (same); Healy Decl.
                                                                        6 ¶ 13, Exh. H, Cal. Assemb. Floor Analysis, S.B. 588 (Sept. 4, 2015) (S.B. 588
                                                                        7 “gives the Labor Commissioner additional tools to collect from employers who have
                                                                        8 exhausted all appeals for their non-payment of wages and have final judgments
                                                                        9 owed” and “gives the Labor Commissioner the authority to hold individual business
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                       10 owners accountable for their debts to workers”).
                                                                       11         It is clear that the legislative intent behind S.B. 588 was to expand the Labor
                           12800 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                       12 Commissioner’s authority to enforce judgments for wage theft violations. Nothing
                                CERRITOS, CALIFORNIA 90703-9364
                                  A PROFESSIONAL CORPORATION



                                   TELEPHONE: (562) 653-3200




                                                                       13 in either the statutory language or the legislative history suggests that the Legislature
                                      FAX: (562) 653-3333
                                        ATTORNEYS AT LAW




                                                                       14 intended to create a private right of action to hold individuals personally liable for
                                                                       15 unpaid wages. This interpretation is consistent with well-settled California Supreme
                                                                       16 Court precedent that individual defendants cannot be held personally liable for
                                                                       17 unpaid wages under the California Labor Code Reynolds v. Bement, 36 Cal.4th
                                                                       18 1075, 1169 (2005); see also Bradstreet v. Wong, 161 Cal.App.4th 1440, 1450-52
                                                                       19 (2008) (even individuals who served as directors of closely held corporations,
                                                                       20 owned capital stock, and were responsible for bookkeeping and payroll cannot be
                                                                       21 held individually liable under the California Labor Code as “employers”); Jones v.
                                                                       22 Gregory, 137 Cal.App.4th 798, 811 (2006) (even individual defendant who was
                                                                       23 CEO of corporate defendant could not be held individually liable for the
                                                                       24 corporation’s Labor Code violations).
                                                                       25         Even assuming, arguendo, a private right of action exists under section 558.1
                                                                       26 (it does not), Plaintiffs’ Labor Code claims against Mr. Herzog and Mr. Mortellaro
                                                                       27 will fail because there are no allegations that either individual was personally
                                                                       28 involved in or caused the alleged unpaid wage violations that Plaintiffs complain of.
                           016463.00008
                                                                                                                 - 23 -
                           22350165.1                                         DEFENDANT’S OPPOSITION TO PLAINTIFFS’ MOTION FOR LEAVE
                                                                                                       TO AMEND COMPLAINT
                                            Case 2:18-cv-09043-RGK-MRW Document 19 Filed 12/31/18 Page 24 of 25 Page ID #:433



                                                                        1 Plaintiffs’ claims are subject to dismissal; therefore, the Court should deny Plaintiffs
                                                                        2 motion for leave to amend.
                                                                        3        6.     Plaintiffs’ Counsel Has Engaged in Unprofessional and Bad Faith
                                                                        4               Conduct
                                                                        5        Plaintiffs’ willful failure to comply with Local Rule 7-3 demonstrates bad
                                                                        6 faith, which is a sufficient basis for the Court to deny the instant motion.
                                                                        7 W. Shoshone Nat’l Council, supra, 951 F.2d at 204. Plaintiffs’ bad faith is further
                                                                        8 evidenced by the fact that Plaintiffs timed the filing of this motion such that
                                                                        9 ZogSports’s opposition was due on a Monday, immediately following a shortened
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                       10 holiday week during which time ZogSports’s primary counsel was out of the office
                                                                       11 on a scheduled vacation – a fact that ZogSports’s primary counsel previously
                           12800 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                       12 communicated to Plaintiffs’ counsel. Plaintiffs’ counsel decided to take advantage
                                CERRITOS, CALIFORNIA 90703-9364
                                  A PROFESSIONAL CORPORATION



                                   TELEPHONE: (562) 653-3200




                                                                       13 of the situation by engaging in scorched earth litigation during her absence. Lest
                                      FAX: (562) 653-3333
                                        ATTORNEYS AT LAW




                                                                       14 there be any question about Plaintiffs’ bad faith tactics, Plaintiffs’ counsel waited
                                                                       15 until the afternoon of Thursday, December 27, 2018 to notify ZogSports’s counsel
                                                                       16 of his intent to file an ex parte application so that ZogSports’s opposition to
                                                                       17 Plaintiffs’ ex parte application would be due by 3:00 p.m. on Friday, December 28,
                                                                       18 2018 while ZogSports’s primary counsel remained out of the office. Plaintiffs’
                                                                       19 counsel then waited until after normal business hours at approximately 5:43 p.m. to
                                                                       20 file his ex parte application.      Dkt No. 17; Healy Decl. ¶ 9, Exh. D.          Such
                                                                       21 unprofessional and bad faith conduct should not be condoned and warrants denial of
                                                                       22 this motion. See, Singer v. Live Nation Worldwide, Inc., 2012 WL 123146, at *2
                                                                       23 (C.D. Cal. 2012) (“While Defendant maintains it did not know Plaintiff's counsel
                                                                       24 was on vacation during the holidays and Defendant was only trying to meet the
                                                                       25 Court's deadline for the last day for filing motions…Defendant…waited until the
                                                                       26 final hour during the holidays to file its motion for summary judgment.”).
                                                                       27 C.     PLAINTIFFS’ MOTION MUST BE DENIED BECAUSE IT WILL
                                                                       28       RESULT IN UNDUE PREJUDICE TO DEFENDANT
                           016463.00008
                                                                                                        - 24 -
                           22350165.1                                          DEFENDANT’S OPPOSITION TO PLAINTIFFS’ MOTION FOR LEAVE
                                                                                               TO AMEND COMPLAINT
                                            Case 2:18-cv-09043-RGK-MRW Document 19 Filed 12/31/18 Page 25 of 25 Page ID #:434



                                                                        1        In part because of its futility, Plaintiffs’ amendment will result in substantial
                                                                        2 prejudice to ZogSports, and should be rejected for this additional reason. “Prejudice
                                                                        3 is the touchstone of the inquiry under rule 15(a).”       Eminence Capital, LLC v.
                                                                        4 Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir. 2003) (internal quotes omitted). As
                                                                        5 explained above, Plaintiffs have failed to plead any plausible claim for relief in
                                                                        6 terms of a joint employer theory or in terms of liability under Labor Code § 558.1.
                                                                        7 ZogSports will unnecessarily incur additional time and expense working to
                                                                        8 challenge Plaintiffs deficient legal theories, in addition to the above-noted time and
                                                                        9 expenses involved in responding to a new round of pleadings, taking and defending
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                       10 depositions, etc. Healy Decl. ¶ 5. For this additional reason, Plaintiffs’ motion
                                                                       11 should be denied.
                           12800 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                       12                                 III.    CONCLUSION
                                CERRITOS, CALIFORNIA 90703-9364
                                  A PROFESSIONAL CORPORATION



                                   TELEPHONE: (562) 653-3200




                                                                       13        Plaintiffs’ willful failure to comply with the Local Rules concerning their
                                      FAX: (562) 653-3333
                                        ATTORNEYS AT LAW




                                                                       14 motion should, on its own, result in denial of their request to file an amended
                                                                       15 pleading. However, even if the Court is willing to overlook this deficiency (it
                                                                       16 should not), Plaintiffs’ proposed pleading does not comply with federal pleading
                                                                       17 standards and must be rejected on this ground. Plaintiffs’ failure to fully exhaust
                                                                       18 their administrative remedies serves as an additional basis to deny the motion.
                                                                       19 ZogSports should not be made to unnecessarily incur the additional expense of
                                                                       20 challenging these deficient allegations, particularly in a case that is likely to be
                                                                       21 resolved by summary disposition.
                                                                       22 Dated: December 31, 2018               ATKINSON, ANDELSON, LOYA, RUUD & ROMO
                                                                       23                                        By: /s/ Amber S. Healy
                                                                                                                    Scott K. Dauscher
                                                                       24                                           Amber S. Healy
                                                                                                                    David Kang
                                                                       25                                           Attorneys for Defendant ZOGSPORTS
                                                                                                                    HOLDINGS LLC, erroneously sued as
                                                                       26                                           ZOGSPORTS
                                                                       27
                                                                       28
                           016463.00008
                                                                                                        - 25 -
                           22350165.1                                          DEFENDANT’S OPPOSITION TO PLAINTIFFS’ MOTION FOR LEAVE
                                                                                               TO AMEND COMPLAINT
